Citation Nr: 1400368	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-08 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A December 2012 Video Conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The Board notes the Veteran's claim was previously characterized as service connection for major depressive disorder.  As the record includes an additional diagnosis for PTSD, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA PTSD examination by a psychologist in June 2012.  The examiner at the time found the Veteran did not meet the criteria for a diagnosis of PTSD; specifically, he did not report persistent symptoms of increased arousal, to include exaggerated startle response, difficulty concentrating, or difficulty falling or staying asleep.  Subsequently, a June 2012 VA treatment record was associated with the record containing diagnoses for depression and PTSD.  The previously unconsidered record outlines the Veteran's symptoms as applied to the PTSD criteria, and notes he has difficulty concentrating, exaggerated startle response, and insomnia that persisted upon reevaluation in September 2012.  Although this treatment record was completed by a physician's assistant, it does present a contrary medical conclusion regarding a diagnosis of PTSD.  

The Board acknowledges the representative's comments at the Board hearing regarding further delay due to a remand.  However, in order to afford the Veteran every consideration, the Board believes that further examination with opinion is necessary.  Thus, a new examination which considers the updated factual record is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Moreover, it is not clear that the Veteran's claimed PTSD stressors (discussed in the June 2012 VA examination) have been formally confirmed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file any VA mental health treatment records subsequent to September 2012. 

2.  The RO should attempt to corroborate the claimed stressors (involving hurricanes at Portland head light circa 1975 and retrieving corpses) including contacting the Veteran and requesting specific information regarding the dates of the incidents and the locations and names of those involved.  The RO should make a formal determination as to what claimed stressors, if any, are corroborated. 

In view of the fact that certain statements and testimony refer to stressors that may have taken place during reserve service, the RO should clarify the Veteran's duty status for any period during which a claimed stressor is formally corroborated. 

3.  Thereafter, the RO should arrange for the Veteran to be examined by a VA psychiatrist, if possible, to determine the nature and likely etiology of his psychiatric disabilities.  The examiner should be informed of the details of any corroborated stressor(s).  Any tests or studies deemed necessary should be conducted, and the entire claims file must be reviewed in conjunction with the examination.  

Based on an interview and examination of the Veteran, the examiner should prepare an opinion which responds to the following:

(a)  Please diagnose all acquired psychiatric    disabilities found.

(b)  If the Veteran is diagnosed with PTSD, is it at least as likely as not (50% or better probability) that such is related to his claimed stressors in service?

(c)  For any other diagnosed psychiatric disabilities, is it at least as likely as not (50% or better probability) that such is causally related to his active duty service?

The examiner must explain all opinions offered.  

4.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

